Citation Nr: 1120491	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-32 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to warrant reopening a claim of entitlement to service connection for glaucoma claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1955 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a decision dated April 2003, the RO denied the Veteran's claim of service connection for glaucoma.  The Veteran did not appeal this determination, and it became final.

2.  Evidence associated with the claims file since the April 2003 decision is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for glaucoma, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has not been received, the claim for service connection for glaucoma is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, in an August 2006 letter issued prior to the decision on appeal, and in February 2008 and April 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, the letters provided the Veteran with notice in accordance with Kent.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records and private medical records have been obtained.  VA examinations were performed.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Glaucoma

In an April 2003 rating decision, the RO determined that service connection was not warranted for glaucoma as secondary to the service-connected disability of type II diabetes mellitus.  At that time, the evidence consisted primarily of the Veteran's service treatment records, private outpatient records from Dr. O., and the results of a VA examination.

Of particular note is an August 2002 note from Dr. O. which indicates that the Veteran was currently on Xalatan for treatment of glaucoma and another record without a date from Dr. O. in which Dr. O. opines that the Veteran had diabetes which contributed to his glaucoma.

In February 2003, the Veteran underwent a VA fee-basis examination.  After performing the necessary tests including a Goldmann Perimeter exam, the examiner opined that there was not a cause-and-effect relationship between the Veteran's diabetes and his glaucoma.  The examiner noted that diabetes may represent an additional risk factor for glaucoma, but diabetes did not cause chronic simple glaucoma.  The examiner further stated that in severe cases of diabetes which caused Rubeosis of the iris with bleeding, there may be a direct relationship, but the Veteran's diabetes was mild.  The examiner concluded that the Veteran had two diseases running concurrently (i.e., diabetes and glaucoma) without a direct cause and effect.

In weighing the evidence, the RO found that the persuasive evidence of record did not show that the Veteran's glaucoma was related to his service-connected diabetes or that there was any evidence of glaucoma during the Veteran's military service.  The RO specifically considered the records from Dr. O. in the rating decision but found that his opinion was outweighed by the opinion given by the VA examiner.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

The evidence received since the April 2003 rating decision includes VA treatment records, private treatment records from Dr. O. and Dr. N., the report of an additional VA examination, a copy of a diabetes health journal article, and additional statements from the Veteran.  Unfortunately, the newly submitted material is cumulative of evidence of record prior to the April 2003 rating decision and does not constitute new and material evidence.

The Veteran has asserted that the additional private treatment records he has submitted from Dr. O. indicate that his glaucoma is secondary to his diabetes.  However, the particular records that the Veteran appears to be referring to are merely copies of records that were previously considered in the April 2003 rating decision, and thus, they are not new.  The more recent treatment records from Dr. O. and Dr. N. recount the Veteran's recent treatment for glaucoma but do not provide the necessary nexus between his glaucoma and his service-connected diabetes.  As such, they are cumulative of other evidence previously of record and are not material.

The copy of the journal article submitted by the Veteran is general in nature and is not specific to the Veteran.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'".  Mattern v. West, 12 Vet. App. 222, 228 (1999).  More specifically, as the submitted article is not specific to the Veteran, it is not material to the basis for the last final denial, namely the lack of a nexus between the Veteran's glaucoma and his diabetes or service.  

The submitted VA treatment records also do not constitute new and material evidence.  The treatment records reveal treatment for glaucoma, but they do not provide a nexus between his glaucoma and his diabetes or service.  In fact, a July 2008 VA fee-basis examiner specifically opined that the Veteran's glaucoma was not due to his diabetes, as the Veteran's glaucoma was not neovascular glaucoma.

In sum, the Board finds the evidence added to the claims file since the April 2003 rating decision is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include new competent and credible evidence which demonstrates that the Veteran's current glaucoma is related to his service or to a service-connected disorder, which were the bases for the prior determination.  The medical reports are either copies of records already considered in the April 2003 rating, reflect the Veteran's current condition, or contain opinions which weigh against the claim.  The Veteran's statements are merely redundant of the evidence previously considered.

The Board does not dispute that the Veteran currently experiences glaucoma and has diabetes.  Unfortunately, there is no new competent and credible medical evidence of record which indicates that the Veteran's current glaucoma was either incurred during his active duty or is due to a service-connected disorder.  As the information provided in support of the application to reopen the claim for service connection for glaucoma does not include new and material evidence, the appeal as to this issue must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for glaucoma claimed as secondary to diabetes mellitus; the appeal is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


